NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10384

                Plaintiff-Appellee,             D.C. No.
                                                3:14-cr-00044-MMD-WGC-9
 v.

MARTIN CISNEROS, AKA Moose,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Martin Cisneros appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Cisneros contends that the district court erred by applying U.S.S.G.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1B1.13 as an applicable policy statement. After the district court’s decision

denying relief and the parties’ briefing on appeal, this court held that the current

version of U.S.S.G. § 1B1.13 is not binding as applied to § 3582(c)(1)(A) motions

brought by prisoners. See United States v. Aruda, 993 F.3d 797, 802 (9th Cir.

2021) (“The Sentencing Commission’s statements in U.S.S.G. § 1B1.13 may

inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a

defendant, but they are not binding.”). Because it is unclear whether the district

court treated U.S.S.G. § 1B1.13 as binding in this case, we vacate and remand so

that the district court can reassess Cisneros’s motion for compassionate release

under the standard set forth in Aruda. See id.

      We offer no views as to the merits of Cisneros’s § 3582(c)(1)(A) motion,

and we need not reach his remaining arguments on appeal.

      VACATED and REMANDED.




                                           2                                    20-10384